DETAILED ACCTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to “a microwave appliance”, classified in 219/678; H05B6/6423.
II. Claims 17-20, drawn to “a door assembly”, classified in 219/757; F24C15/006.
Inventions I and  II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the door assembly in the combination can be a different door assembly than Invention II (claim 17-20), such as a door assembly cited in claim 12 fan mounted directly to the duct. The subcombination has separate utility such as the door assembly of invention II (claim 17-20) can be use on a different oven, such as induction oven or conventional oven.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions can have different combination or subcombination.
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with the office of attorney Greenwell Wesley on October 21th 2022, a provisional election was made without traverse to prosecute the invention of Invention 1, claim 1-16. Affirmation of this election must be made by applicant in replying to this office action. Claim 17-20 are withdrawn from further consideration by examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24th 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims Status:
Claims 1-20 are pending.
Claims 17-20 are withdrawn from consideration.
Claims 1-16 are being examined as follow:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“Low pressure region” in claim 1
“High pressure region” in claim 1
“air handler” in claim 1
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitation “…the air inlet is defined on lateral sides of the top end and is blocked proximate a center of the top end along the lateral direction…” is indefinite, it is unclear how/what to interpret the term “…blocked..” in the limitation, further clarification is required. For examination purpose, and in line with specification and drawing, Examiner assumed that the “air inlet” is split into two different area on the top end surface such as fig. 4-6 and 9 shown.
In claim 9, the limitation “… wherein the exhaust outlet is defined between air inlet on the lateral sides of the door frame…” is indefinite, it is unclear the “exhaust outlet” is in between what, as the term “between” is required to have two reference points, such as between A and B, the limitation above have only one reference point “…between air inlet…”. Clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US2021/0289593A1), in view of Yun et al (US2019/0316780A1 cited in IDS filed on July 24th 2020) .
Regarding claim 1, LEE discloses a microwave appliance (microwave oven 2, fig.1) mountable over a cooktop appliance (cooking appliance 1, fig.1), the microwave appliance (microwave oven 2, fig.1) defining a vertical direction, a lateral direction, and a transverse direction (referring the 3 direct of the microwave oven 2, fig.3), the microwave appliance (microwave oven 2, fig.1) comprising: 
a cabinet (outer housing 6A, fig.3) defining a cooking chamber (inner housing 6B, fig.3); and 
a door assembly (door 4, fig.3) mounted to the cabinet (outer housing 6A, fig.3) for providing selective access to the cooking chamber (inner housing 6B, fig.3), the door assembly (door 4, fig.3) comprising: 
a door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) defining a door plenum (referring the interior of top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3), an air inlet (suction hole 20,fig.3), a lower outlet (first discharge hole 32, fig.3), and an upper outlet (second discharge hole 31, fig.3); 
a duct (door passages P1 and P2, fig.3) mounted to the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) and dividing the door plenum into a low pressure region (first door passage P1, fig.3) and a high pressure region (second door passage P2, fig.3); 
a monitor cradle (referring the cradle of the display 40, fig.3) mounted to the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) within the high pressure region (second door passage P2, fig.3); 
an image monitor (display 40,fig.3) mounted within the monitor cradle (referring the cradle of the display 40, fig.3); and 
an air handler (cooling fan 50,fig.3) positioned within the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) for urging a flow of air (referring the arrow in first and second passages P1 and P2 in fig.3) through the door plenum (referring the interior of top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3).

    PNG
    media_image1.png
    674
    404
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    464
    media_image2.png
    Greyscale

LEE only discloses that the door (door 4, fig.3) is connected to the cabinet (outer housing 6A, fig.3), LEE does not specifically teach that the door rotatably mounted to the cabinet. 
Yun discloses that the door rotatably mounted to the cabinet (refer to fig. 1 and 2). 

    PNG
    media_image3.png
    449
    428
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    469
    495
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the door to rotatably mounted to the cabinet, as taught by Yun, as it is well known to a person skilled in the art of doors and accesses, that rotating door or accesses are very common, well known and is the basic option of any door connection to the cabinet or any frame, and in order provide a very commonly used door connection, such that would easier to manufacture or make the invention.

Regarding claim 2, the modification of LEE and Yun disclosed substantially all features set forth in claim 1, LEE further discloses wherein the flow of air (referring the arrow in first and second passages P1 and P2 in fig.3) is drawn in through the air inlet (suction hole 20,fig.3) into the low pressure region (first door passage P1, fig.3) and is then discharged into the high pressure region (second door passage P2, fig.3) and out of the lower outlet (first discharge hole 32, fig.3) and the upper outlet (second discharge hole 31, fig.3).

Regarding claim 3, the modification of LEE and Yun disclosed substantially all features set forth in claim 1, LEE further discloses wherein the flow of air (referring the arrow in first and second passages P1 and P2 in fig.3) exits the high pressure region (second door passage P2, fig.3) through the lower outlet (first discharge hole 32, fig.3) directed along the lateral direction (refer to fig.2).

    PNG
    media_image5.png
    496
    442
    media_image5.png
    Greyscale


	Regarding claim 4,	the modification of LEE and Yun disclosed substantially all features set forth in claim 1, LEE further discloses wherein the flow of air  (referring the arrow in first and second passages P1 and P2 in fig.3) exits the high pressure region (second door passage P2, fig.3) through the upper outlet (second discharge hole 31, fig.3).
	Another embodiment of LEE’s fig.4 discloses the upper outlet (second discharge hole 31, fig.4) directed along the vertical direction (refer to fig.4).

    PNG
    media_image6.png
    527
    477
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE fig.3 with LEE fig.4, as taught by LEE that a vertical direct airflow on the surface of the display would keep the display surface clean of contaminates (refer to Paragraph 0068 cited: “…the discharged external air to flow only downward, thereby improving an effect of blocking the contaminated air that may reach the display 40…”). 

	Regarding claim 5, the modification of LEE and Yun disclosed substantially all features set forth in claim 1, LEE further discloses wherein the image monitor (display 40,fig.3) is supported on the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) above the lower outlet (first discharge hole 32, fig.3) and below the upper outlet (second discharge hole 31, fig.3).

	Regarding claim 6, the modification of LEE and Yun disclosed substantially all features set forth in claim 1, LEE further discloses wherein the image monitor (display 40,fig.3) sits on top (refer to the top of 4a and 4b in fig.3) of and flush with a front (refer to the front of 4b in fig.3) of the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3).

	Regarding claim 7, the modification of LEE and Yun disclosed substantially all features set forth in claim 1, LEE further discloses wherein the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) extends in the vertical direction (refer to fig.3) from a top end (refer to the end of top surface 4a, fig.3) to a bottom end (refer to the end of bottom surface 4b, fig.3), and wherein the air inlet (suction hole 20,fig.3) is defined through the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) proximal to the top end (refer to the end of top surface 4a, fig.3).

	Regarding claim 8, the modification of LEE and Yun disclosed substantially all features set forth in claim 7, LEE further discloses wherein the air inlet (suction hole 20,fig.3) is defined on lateral sides (refer to suction hole 20’s lateral sides on the top surface 4a, fig.3) of the top end (refer to the end of top surface 4a, fig.3).
LEE does not disclose the air inlet is blocked proximate a center of the top end.
Yun further discloses the air inlet (17, fig.2) is blocked proximate a center of the top end (refer to fig.2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE air inlet to be blocked proximate a center of the top end, as taught by Yun, in order to provide plurality of opening for air inlet, and reduce the possibility of  air inlet opening get blocked or clogged.

	Regarding claim 9, the modification of LEE and Yun disclosed substantially all features set forth in claim 8, LEE further discloses wherein the cabinet (outer housing 6A, fig.3) further defines an exhaust passage (exhaust passage 5, fig.3) extending in fluid isolation (refer as “separate spaces” in paragraph 0040) from the door plenum (referring the interior of top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3) from an exhaust inlet (housing suction hole 6c, fig.3) proximal to a bottom end (refer to the bottom end of exhaust device 10, fig.3) of the cabinet (outer housing 6A, fig.3) and an exhaust outlet (housing exhaust hole 6D, fig.3) proximal to a top end (refer to fig.3, housing exhaust hole 6D location) of the cabinet (outer housing 6A, fig.3), wherein the exhaust outlet (housing exhaust hole 6D, fig.3) is defined between air inlet (suction hole 20,fig.3) on the lateral sides (refer to suction hole 20’s lateral sides on the top surface 4a, fig.3) of the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3).

	Regarding claim 14, LEE disclosed substantially all features set forth in claim 1, LEE further discloses wherein the air handler (cooling fan 50,fig.3) is positioned downstream from the air inlet (suction hole 20,fig.3) and upstream from both the upper outlet (second discharge hole 31, fig.3) and the lower outlet (first discharge hole 32, fig.3).

Regarding claim 15, LEE disclosed substantially all features set forth in claim 1, LEE further discloses wherein the duct being seated against the door frame and forming a fluid seal.
LEE does not disclose the door frame have ribs structural to assist in the fluid seal.
Yun discloses the door frame (door 20 where door air outlet 21 located, fig. 7) have ribs structural (seal member 379, fig.7) to assist in the fluid seal (refer to the definition of seal member).

    PNG
    media_image7.png
    427
    445
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  LEE’s door frame with the door frame have ribs structural to assist in the fluid seal, as taught by Yun, in order to provide a better seal and better prevent air flow into area that is undesirable.

	Regarding claim 16, LEE disclosed substantially all features set forth in claim 1, LEE’s fig.3 does not discloses electronic components positioned within the high pressure region.
	In another embodiment fig.5, LEE’s fig.5 discloses electronic components (communication module 80 and audio module 90, fig.5) positioned within the high pressure region (second door passage P2, fig.3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE’s fig.3 with electronic components positioned within the high pressure region, as taught by LEE’s fig.5, in order to provide communication and audio function to the microwave oven.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US2021/0289593A1), in view of Yun et al (US2019/0316780A1 cited in IDS filed on July 24th 2020) and further in view of Shon (US2005/0024349A1) .
Regarding claim 10, the modification of LEE and Yun disclosed substantially all features set forth in claim 1, LEE further discloses wherein the air handler (cooling fan 50, fig.3) comprises: a plurality of axial fans (first cooling fan 51 and second cooling fan 52, fig.3) spaced apart (refer to fig.3).
	LEE or Yun does not disclose a plurality of axial fans spaced apart along the lateral direction.
	Shon discloses a plurality of axial fans (fans 37, fig.2) spaced apart along the lateral direction (refer to fig. 2).

    PNG
    media_image8.png
    547
    511
    media_image8.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE’s cooling fan with a plurality of axial fans spaced apart along the lateral direction, as taught by Shon, in order to provide an angle relative to the gravitational direction and improving the internal heat circulation efficiency (refer to the abstract cited: “…operating the ventilation fan when the display apparatus is installed beyond a predetermined angle relative to the gravitational direction, and improving the internal heat circulation efficiency…”).

	Regarding claim 11, the modification of LEE, Yun and Shon disclosed substantially all features set forth in claim 10, LEE further discloses wherein each of the plurality of axial fans (first and second cooling fan 51 and 52, fig.3) are oriented for directing the flow of air (referring the arrow in first and second passages P1 and P2 in fig.3) along the transverse direction (refer to fig.3).
	Regarding claim 12, the modification of LEE, Yun and Shon disclosed substantially all features set forth in claim 10, LEE further discloses wherein each of the plurality of axial fans (first and second cooling fan 51 and 52, fig.3) are mounted directly to the duct (door passages P1 and P2, fig.3).

	Regarding claim 13, the modification of LEE, Yun and Shon disclosed substantially all features set forth in claim 10, LEE further discloses wherein each of the plurality of axial fans (first and second cooling fan 51 and 52, fig.3) are located at a vertical position (refer to the position of cooling fans in fig.3) between a top end (refer to the end of top surface 4a, fig.3) and a bottom end (refer to the end of bottom surface 4b, fig.3) of the door frame (top surface 4a, bottom surface 4b, door front surface 4c and the door back surface, fig.3).
	LEE or Yun does not disclose each of the plurality of axial fans are located at a vertical midpoint between a top end and a bottom end of the door frame.
	Shon discloses each of the plurality of axial fans (fans 37, fig.2) are located at a vertical midpoint between a top end (refer to the top of end of the box in fig.2) and a bottom end (refer to the bottom end of the box in fig.2) of the frame (refer to the box in fig.2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LEE’s cooling fan with each of the plurality of axial fans are located at a vertical midpoint between a top end and a bottom end of the door frame, as taught by Shon, in order to provide an angle relative to the gravitational direction and improving the internal heat circulation efficiency (refer to the abstract cited: “…operating the ventilation fan when the display apparatus is installed beyond a predetermined angle relative to the gravitational direction, and improving the internal heat circulation efficiency…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        November 11, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761